Title: From Benjamin Franklin to Jane Mecom, 2 August 1775
From: Franklin, Benjamin
To: Mecom, Jane


My dear Sister
Philada. Aug. 2. 1775
Last Night I received with great Pleasure your kind Letter of July 14. with the most agreable Additions from Mr. and Mrs. Green. God bless those two good ones!

The Congress has adjourned this Morning to the 5th of September. I have now upon my Hands the Settling a new General Post Office, and a Treaty to be held with the Indians on the Ohio, besides smaller Businesses, all to be transacted by the time the Congress meets again. Govr. Ward is just setting out, and I cannot send this by him if I enlarge. My Love to your Friends, from Your affectionate Brother 
B Franklin

Sally and Mr. Bache send their Love and Duty. I think you had best come hither as soon as the Heats are over, i.e. sometime in September, but more of this in my next.
To / Mrs Mecom / at / The honble Judge Green’s / Warwick / per favour of Govr Ward.

